Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 3-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, “A power tool attachment saw with a fastener head comprising:”  In the specification as originally filed, the “fastener head” 214, which is part of the fastener 210 is considered part of the oscillating power tool. 
“[0033] As shown in Figure 3, the power tool 200 generally includes a motor (not shown), a spindle 204 and an attachment fastener 210. The spindle 204 is attached to the motor (not shown) which allows spindle 204 to rapidly rotate back and forth by a narrow angle of oscillation….
[0035] In the shown embodiment, the attachment fastener 210 generally includes a fastener shaft 212 and a fastener head 214. The fastener shaft 212 is a threaded fastener with an external male thread that is sized and shaped to correspond with the fastener-receiving passageway 114, and is detachable from spindle 204.”
	It appears that the Applicant is claiming the combination of features of the oscillating power tool with the power tool attachment saw under the preamble of the power tool attachment saw.  While the combination can be claimed, the preamble needs to be amended to reflect the combination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites, “… and positioned to complement an attachment fastener and spindle of the oscillating power tool.” However, in claim 1, the preamble states, “A power tool attachment saw with a fastener head”.  As the attachment fastener is comprised of the fastener head, it is not clear how the attachment fastener can be part of the oscillating power tool and the fastener head apart of the power tool attachment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Powers (AU2014/227526) in view of Shenghua (CN204248104) and in further view of Chen et al. (U.S. Publication 2012/0125171), herein referred to as Chen and Boykin et al. (U.S. Publication 2009/0312761), herein referred to as Boykin.
As best understood, Powers discloses a power tool attachment saw with a fastener head (“connecting portion”) comprising: a body plate (12) having a planar body (top surface) having an inner surface and an outer surface and a tool receiving passageway (20)  extending there through; a connector section (14) having a connector plate (top surface) positioned above the outer surface of the planar body and adapted for attachment to an oscillating power tool; and a fastener receiving passageway (14/20) extending there and corresponding to the tool receiving passageway (there is a hole that passes through 14 and 12); a plurality of cutting walls (28) positioned orthogonal to and extending from exterior edges of the planar body to form a material receiving space, the plurality of cutting walls providing a uniform cutting edge about the material receiving space. 
Powers does not disclose a fastener positioning channel extending through the connector plate from one side thereof to the fastener receiving passageway.  However, Powers discloses (page 16, lines 16-20) that “It is to be noted that connector 14 can have any suitable from to match individual multi-tools.” Attention is therefore directed to the Shenghua saw.  Shenghua discloses an alternative means of attaching the connector, such that instead of being integral with the base, the connecting body 3 is welded on top of the base.  This construction would allow for various connecting bodies to be manufactured and adapted for various tools without requiring a different mold for each base body and connection.  As Powers considers the connector to be reconfigurable and as taught by Shenghua to be known to alternatively weld the connector having a fastener positioning channel and fastener receiving passageway, spaced from the tool receiving passageway, to the top of the base body, it would have been obvious to one having ordinary skill in the art to have modified the connector portion of Powers as taught by Shenghua to allow for other tool attachments where the rotary shaft of the tool could be slid onto the connector before engaging the projections of the tool into the slots of the connector. 
Powers discloses that a connecting portion is used to connect the power tool attachment saw to the spindle of an oscillating power tool.  While is appears that a fastener head would require placement between the body plate and the connector plate, as the fastener head is not shown, it would be speculative to positively state that relationship.  Although, it appears that the fastener head is not part of the power tool attachment saw, to the extent that they can be argued to the contrary, attention is therefore directed to both the Chen and Boykin references, which aren’t being cited in combination, but rather to set forth the state of the art at the time of the invention.  Chen discloses a borer for forming holes in a workpiece, where the borer has extending cutter blades the form the periphery of the shape to be removed from the workpiece. In the center of the borer is a hole to receive the oscillating shaft of the power tool.  A flange 7, that connects beneath the hole to the output shaft 2 of the oscillating tool, secures the shaft and the borer. Boykin also discloses a bone saw with an oscillating blade. The tang of the blade is formed with a plurality of openings 198 to receive the corresponding protrusions 134 of the drive shaft of the oscillating tool.  The head of the drive shaft secures the blade and the shaft from underneath the blade surface by sandwiching the tang of the blade between the head and the shaft.  Thus, both Chen and Boykin disclose that in oscillating boring tools and oscillating bone saws, it is known to provide an opening in the tang of the blade to sandwich the blade between the shaft and a corresponding head or fastener.  The head or fastener is thereby provided beneath the mating surfaces of the blade and shaft.  It would have been obvious to one having ordinary skill in the art to have utilized a fastener such as shown by either Chen or Boykin, if not already present, to secure the power tool attachment saw that engaged the shaft of the oscillating power tool beneath the body plate 3 as shown by Shenghua, and therefore between the body plate and connector plate, as a well established means of securing the attachment saw to the tool that provides for a quick disconnect of the attachment saw for easy removal or replacement. 
In regards to claim 3, the modified device of Powers discloses a plurality of protrusion receiving spaces (as modified by Shenghua) arranged evenly about the fastener-receiving passageway.
In regards to claim 4, the modified device of Powers discloses wherein the fastener-receiving passageway and the protrusion receiving spaces (as modified by Shenghua) are sized, shaped, and positioned to complement an attachment fastener and spindle of the oscillating power tool.
In regards to claim 5, the modified device of Powers discloses further comprising a pair of support arms (as modified by Shenghua) extending from ends of the connector plate and firmly secured to the body plate.
In regards to claim 6, the modified device of Powers discloses wherein the pair of support arms (as modified by Shenghua) extend from the connector plate at a 90  degree angle.
In regards to claim 7, the modified device of Powers discloses wherein each cutting wall of the plurality of cutting walls include a hard toothed edge (32).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Powers (AU2014/227526) in view of Shenghua (CN204248104) and in further view of Burks et al. (U.S. Publication 2014/0338513), herein referred to as Burks and Barry (U.S. Publication 2008/0263875).  The modified device of Powers discloses the claimed invention except for further a level positioned and secured to the connector section or the body plate.   Attention is further directed to the Burks and Barry references, which are not being cited in combination but rather to set forth the state of the art at the time of the invention. Burks discloses another hole cutting system for junction boxes but also discloses that:
“The addition of a light, level, depth indicator or stud locator in any combination can be added without departing from the scope of the invention” (paragraph [0058]).  
Barry discloses a tool for inscribing and removing a portion of a wooden member, wherein first and second blades extend from a support member, which between them define the portion of wood to be inscribed and removed. Barry discloses that:
 “the tool may also be provided with one or more spirit levels. Optionally, the spirit level may be integrally formed with one or more of the groups consisting of removing stop, inscribing stop, body, side-wall, second side-wall, end-wall and handle” (paragraph [0047]).  
Between Barry and Burks it is understood, that spirit levels can be placed on any level surface that extends either parallel to or perpendicular to the cutting axis in order to align the tool in one or more dimensions to insure proper placement of the tool and alignment relative to the workpiece surface.  As the connector section (e.g. 3 Shenghua / 20 Powers) and body plate (2 Shenghua / 12 Powers) are both perpendicular to the cutting axis of the tool, a spirit level on either or both surfaces would provide for the determination of alignment with the workpiece surface to ensure accurate placement of the cutting tool relative to the surface.  To provide either or both the connector section (e.g. 3 Shenghua / 20 Powers) and body plate (2 Shenghua / 12 Powers) with a spirit level would have been obvious to one of ordinary skill in the art, in view of the teachings of either Barry or Burks, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results.  One skilled in the art would have recognized that the spirit levels of either Barry or Burks on any perpendicular or parallel surface to the cutting axis would provide for an indication of the alignment of the cutting tool relative to the work surface in one or more axial directions to allow the user to correct for any offset before utilizing the tool.  

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Powers (AU2014/227526) in view of Shenghua (CN204248104) and in further view of Gilbert (U.S. Patent 5,797,189). The modified device of Powers does not disclose a material grasping device.  Attention is further directed to the Gilbert outlet box cutter. Gilbert discloses a similar four sided oscillating tool that simultaneously cuts all four sides of a drywall outlet. Gilbert discloses utilizing the cutting tool with a positioning template 15 to aid in guiding the saw over the junction box.  Gilbert also discloses the use of a grasping device or centering structure 13 that engages with blade alignment slot 82 centered on the positioning template, to guide the movement of the cutting tool over the junction box.  It would have been obvious to one having ordinary skill in the art to have modified the Powers tool to have incorporated a template and centering structure to guide the cutting tool over the junction boxes to accurately place the cutting tool over the junction box for cutting the drywall precisely as taught by Gilbert.  Therefore the modified device of Powers discloses a material grasping device (13 Gilbert) secured to the body plate (12) within the material receiving space (the device 13 would be attached to the bottom of the body plate 12 inside the drywall receiving area). 
In regards to claim 11, the modified device of Powers discloses wherein the material grasping device (centering structure 13 Gilbert) is an elongated clasp having a body (blade 54 Gilbert) connected to the body plate and a hook (57 Gilbert) positioned at an opposite end thereof.
In regards to claim 12, the modified device of Powers discloses wherein the hook (56/57 Gilbert) is an indented end piece capable of piercing and snagging material (e.g. template 15 Gilbert).
In regards to claim 13, the modified device of Powers discloses an ejection tool passageway (e.g. bolt holes for 59 in 10 Gilbert) extending through the body plate and into the material receiving space.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Powers (AU2014/227526) in view of Shenghua (CN204248104) and in further view of Young (U.S. Patent 6,565,294).  The modified device of Powers does not disclose a material grasping device.  Attention is further directed to the Young rectangular cutter for cutting non circular holes in drywall.  Young discloses a plunge cutting device for use with a portable drill. However, Young also discloses two screws that can be independently used to secure the cutting device to the drywall in combination with the cutting pins 134 that cut out the shape of the non-circular holes.   It similarly would have been obvious to one having ordinary skill in the art to have provided two movable mounting screws on the Powers cutting tool as taught by Young to secure the cutting tool to the drywall before activating the power tool. 
In regards to claim 15, the modified device of Powers discloses wherein the catch includes a material grasping device (threads) positioned in the material receiving space and an ejection device (screw head) positioned on an opposite side of the body plate.
In regards to claim 16, the modified device of Powers discloses wherein the material grasping device includes: a body (screw body 140; Young) extending through the body plate and having one end secured to the ejection device (screw head); a hook (threads) positioned at an opposite end of the body; and a stop (bushings 114) positioned between the body and the hook.

Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive.  The Applicant has amended claim 1 to recite that the power tool attachment saw has a fastener head.  However, per the specification and claim 4, the fastener head is part of the oscillating power tool and not the power tool attachment saw.  As the fastener head is not part of the power tool attachment saw, its placement has no bearing on the structure of the attachment saw.  The preamble of the claims needs to be addressed to correct this relationship. While the placement of the fastener head is not part of the attachment saw, the Examiner has provided support in the prior art that even if the preamble of the claims were addressed to claim the combination, the placement of the fastener head between the body plate and connector plate would be obvious in view of the cited prior art.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724